Exhibit 10.4

 

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) by and between C. Richard Neely, Jr.
(“Executive”) and Intermolecular, Inc., a Delaware corporation (the “Company”),
is made effective as of the eighth (8th) day following the date Executive signs
this Agreement (the “Effective Date”) with reference to the following facts:

A.Executive’s employment with the Company and status as an officer, director and
employee of the Company and each of its affiliates will end effective upon the
Termination Date (as defined below).

B.Executive and the Company want to end their relationship amicably and also to
establish the obligations of the parties including, without limitation, all
amounts due and owing to Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

1.Termination Date.  Executive acknowledges and agrees that his status as an
officer, director and employee of the Company will end effective as of April 3,
2017 (the “Termination Date”).  Executive hereby agrees to execute such further
document(s) as shall be determined by the Company as necessary or desirable to
give effect to the termination of Executive’s status as an officer and, if
applicable, director of the Company and each of its subsidiaries; provided that
such documents shall not be inconsistent with any of the terms of this
Agreement.

2.Final Paycheck; Payment of Accrued Wages and Expenses.  

(a)Final Paycheck.  As soon as administratively practicable on or after the
Termination Date, the Company will pay Executive all accrued but unpaid base
salary and all accrued and unused vacation earned through the Termination Date,
subject to standard payroll deductions and withholdings.  Executive is entitled
to these payments regardless of whether Executive executes this Agreement.

(b)Business Expenses.  The Company shall reimburse Executive for all outstanding
expenses incurred prior to the Termination Date which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses.  Executive is entitled
to these reimbursement regardless of whether Executive executes this Agreement.

1

 

US-DOCS\83223529.1

--------------------------------------------------------------------------------

3.Separation Payments and Benefits.  Without admission of any liability, fact or
claim, the Company hereby agrees, subject to the execution of this Agreement and
Executive’s performance of his continuing obligations pursuant to this Agreement
and that certain Employee Confidentiality and Inventions Assignment Agreement
entered into between Executive and the Company on or about October x, 2013 (the
“Confidentiality Agreement”), to provide Executive the severance benefits set
forth below.  Specifically, the Company and Executive agree as follows:

(a)Severance.  Executive shall be entitled to receive an amount equal to six (6)
months of base salary (the aggregate amount, $150,000), payable in a cash lump
sum on the payroll date that immediately follows the Effective Date.

(b)Healthcare Continuation Coverage.  If Executive elects to receive continued
healthcare coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company shall
directly pay, or reimburse Executive for, the premiums for Executive and
Executive’s covered dependents during the period commencing on the Termination
Date and ending on the earlier to occur of (i) the six-month anniversary of the
Termination Date and (ii) the date Executive becomes eligible for comparable
coverage under another employer’s plans, provided that Executive submits
documentation to the Company substantiating his payments for COBRA
coverage.  Any such reimbursement payments, if applicable, shall be made to
Executive no later than twenty (20) days after Executive’s submission of
documentation to the Company substantiating his payments for COBRA
coverage.  After the Company ceases to pay premiums pursuant to the preceding
sentence, Executive may, if eligible, elect to continue healthcare coverage at
Executive’s expense in accordance with the provisions of COBRA.

(c)Taxes.  Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other
deductions.  To the extent any taxes may be payable by Executive for the
benefits provided to him by this Agreement beyond those withheld by the Company,
Executive agrees to pay them himself and to indemnify and hold the Company and
the other entities released herein harmless for any tax claims or penalties, and
associated attorneys’ fees and costs, resulting from any failure by him to make
required payments.

(d)SEC Reporting.  Executive acknowledges that to the extent required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), he will have
continuing obligations under Sections 16(a) and 16(b) of the Exchange Act to
report his transactions in Company common stock for six (6) months following the
Termination Date.  Executive hereby agrees not to undertake, directly or
indirectly, any reportable transactions until the end of such six (6) month
period.

(e)Sole Separation Benefit.  Executive agrees that the payments provided by this
Section 3 are not required under the Company’s normal policies and procedures
and are provided as a severance solely in connection with this
Agreement.  Executive acknowledges and agrees that the payments referenced in
this Section 3 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.

4.Full Payment.  Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof.  Executive further acknowledges that, other than the
Confidentiality Agreement and the

2

 

US-DOCS\83223529.1

--------------------------------------------------------------------------------

Indemnification Agreement by and between the Company and Executive (the
“Indemnification Agreement”), this Agreement shall supersede each agreement
entered into between Executive and the Company regarding Executive’s employment,
including, without limitation, any offer letter, employment agreement, severance
and/or change in control agreement, and each such agreement other than the
agreements evidencing Executive’s equity awards shall be deemed terminated and
of no further effect as of the Termination Date.

5.Executive’s Release of the Company.  Executive understands that by agreeing to
the release provided by this Section 5, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.

(a)On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company, and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§  2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.;
Civil Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et
seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C.  § 2101 et
seq.; the California Fair Employment and Housing Act, as amended, Cal. Lab. Code
§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the
California WARN Act, California Labor Code §§ 1400 et. seq; California Labor
Code §§ 1102.5(a),(b); claims for wages under the California Labor Code and any
other federal, state or local laws of similar effect; the employment and civil
rights laws of California; Claims for breach of contract; Claims arising in
tort, including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.  

3

 

US-DOCS\83223529.1

--------------------------------------------------------------------------------

(b)Notwithstanding the generality of the foregoing, Executive does not release
the following claims:

(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;

(iv)Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;

(v)Claims for indemnification under the Indemnification Agreement, the Company’s
Bylaws, California Labor Code Section 2802 or any other applicable law; and

(vi)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(c)Acknowledgement.  In accordance with the Older Workers Benefit Protection Act
of 1990, Executive has been advised of the following:

(i)Executive should consult with an attorney before signing this Agreement;

(ii)Executive has been given at least forty-five (45) days to consider this
Agreement (although Executive may choose to voluntarily execute this Agreement
earlier);

(iii)Executive has received with this Agreement a detailed list of the job
titles and ages of all employees who were terminated in this group termination
and the ages of all employees of the Company in the same job classification or
organizational unit who were not terminated, attached hereto as Exhibit A;

(iv)Executive has seven (7) days after signing this Agreement to revoke it.  If
Executive wishes to revoke this Agreement, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Agreement to Bill Roeschlein, Chief
Financial Officer, at 3011 N. First Street, San Jose, California 95134, fax
(408) 582-5401. Executive understands that if he revokes this Agreement, it will
be null and void in its entirety, and he will not be entitled to any payments or
benefits provided in this Agreement, other than as provided in Section 2.

4

 

US-DOCS\83223529.1

--------------------------------------------------------------------------------

(d)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

6.Non-Disparagement, Transition and Transfer of Company Property.  Executive
further agrees that:

(a)Non-Disparagement.  Executive agrees not to disparage the Company, any of its
products or practices, or any of its directors, officers, agents,
representatives, partners, members, equity holders or affiliates, either orally
or in writing, at any time, provided, that Executive may confer in confidence
with Executive’s legal representatives and make truthful statements as required
by law.  The Company agrees that it shall not, and it shall instruct its
officers and members of its Board of Directors to not disparage, Executive,
either publicly or privately.  For the purposes of this Agreement, “disparage”
means to state a negative opinion of another person that could reasonably be
expected to harm the personal, business or professional reputation of that
person.  Notwithstanding the foregoing, nothing in this Section 6(a) shall
prevent Executive or the Company from making any truthful statement to the
extent (i) necessary to rebut any untrue public statements made about him or it;
(ii) necessary with respect to any litigation, arbitration or mediation
involving this Agreement and the enforcement thereof; or (iii) required by law
or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with jurisdiction over such person.  In
addition, nothing in this Agreement shall be construed to prohibit Executive or
the Company from engaging in any lawfully protected activity or conduct,
including reporting possible violations of law or regulation to any governmental
agency or regulatory body (including but not limited to the Equal Employment
Opportunity Commission, the Department of Justice, the Securities and Exchange
Commission, the Congress, any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation), filing a charge with or participating in any investigation or
proceeding conducted by any governmental agency or regulatory body, or making
other disclosures that are protected under any law or regulation.  Executive or
the Company do not need the prior authorization of the other party to engage in
any such lawfully protected activity, nor is Executive or the Company required
to notify the other party that he or it has done so.

(b)Transition.  Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the Company.

(c)Transfer of Company Property.  On or before the Termination Date, Executive
shall turn over to the Company all files, memoranda, records, and other

5

 

US-DOCS\83223529.1

--------------------------------------------------------------------------------

documents, and any other physical or personal property which are the property of
the Company and which he had in his possession, custody or control at the time
he signed this Agreement.

7.Executive Representations.  Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject, and (e) upon the execution and delivery of this
Agreement by the Company and Executive, this Agreement will be a valid and
binding obligation of Executive, enforceable in accordance with its terms.  

8.No Assignment by Executive.  Executive warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise.  If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.  In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees.  None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.  

9.Non-Solicitation.  Without limiting the Confidentiality Agreement, Executive
hereby agrees that Executive shall not, at any time within the one (1) year
period immediately following the Termination Date, directly or indirectly,
either for himself or on behalf of any other person, recruit or otherwise
solicit or induce any employee or consultant of the Company to terminate its
employment or arrangement with the Company, or otherwise change its relationship
with the Company.  Notwithstanding the foregoing, nothing herein shall prevent
Executive from directly or indirectly hiring any individual who submits a resume
or otherwise applies for a position in response to a publicly posted job
announcement or otherwise applies for employment with any person with whom
Executive may be associated absent any violation of Executive’s obligations
pursuant to the preceding sentence.

10.Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

6

 

US-DOCS\83223529.1

--------------------------------------------------------------------------------

11.Miscellaneous.  This Agreement, collectively with the Confidentiality
Agreement, the Indemnification Agreement and the agreements evidencing
Executive’s equity awards comprise the entire agreement between the parties with
regard to the subject matter hereof and supersedes, in their entirety, any other
agreements between Executive and the Company with regard to the subject matter
hereof.  Executive acknowledges that there are no other agreements, written,
oral or implied, and that he may not rely on any prior negotiations,
discussions, representations or agreements.  This Agreement may be modified only
in writing, and such writing must be signed by both parties and recited that it
is intended to modify this Agreement.  This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.  

12.Company Assignment and Successors.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.

13.Maintaining Confidential Information.  Executive reaffirms his obligations
under the Confidentiality Agreement.  Executive acknowledges and agrees that the
payments provided in Section 3 above shall be subject to Executive’s continued
compliance with Executive’s obligations under the Confidentiality Agreement.  

14.Executive’s Cooperation.  After the Termination Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
his employment with the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment, and
Company shall compensate Executive for his time at his standard consulting rate
of $300 per hour as well as reimburse him for any expenses reasonably incurred
in cooperating with the Company, provided that such expenses shall be subject to
the Company’s prior approval.   

15.Section 409A of the Code.  This Agreement is intended, to the greatest extent
permitted under law, to comply with the short-term deferral exemption and the
separation pay exemption provided in Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations and other interpretative guidance
issued thereunder (“Section 409A”) such that no benefits or payments under this
Agreement are subject to Section 409A.  Notwithstanding anything herein to the
contrary, the timing of any payments under this Agreement shall be made
consistent with such exemption.  Executive’s right to receive a series of
installment payments under this Agreement, if any, shall be treated as a right
to receive a series of separate payments.  To the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A, including
without limitation any such regulations or other guidance that may be issued
after the Termination Date.  Notwithstanding any provision of this Agreement to
the contrary, in the event that the Company determines that any amounts payable
hereunder may be subject to Section 409A, the Company may, to the extent
permitted under Section 409A cooperate in good faith to adopt such amendments to
this Agreement or adopt other appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company determines are
necessary or appropriate to avoid

7

 

US-DOCS\83223529.1

--------------------------------------------------------------------------------

the imposition of taxes under Section 409A; provided, however, that this
paragraph shall not create an obligation on the part of the Company to adopt any
such amendment, policy or procedure or take any such other action, nor shall the
Company have any liability for failing to do so.  To the extent that any
reimbursements payable pursuant to this Agreement are subject to the provisions
of Section 409A, such reimbursements shall be paid to Executive no later than
December 31 of the year following the year in which the expense was incurred,
the amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year, and Executive’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

(Signature page(s) follow)

 

8

 

US-DOCS\83223529.1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below which dates shall be after the Termination Date, but on or
prior to the forty fifth (45th) day following the date Executive receives this
Agreement.

 

DATED: March 29, 2017

/s/ C. Richard Neely Jr.

C. Richard Neely, Jr.

 

INTERMOLECULAR, INC.

 

DATED: April 3, 2017

By:

/s/ Bill Roeschlein

Name:

Bill Roeschlein

Title:

Chief Financial Officer

 

 

S-1

 

US-DOCS\83223529.1

--------------------------------------------------------------------------------

EXHIBIT A

 

DISCLOSURE CONCERNING SEVERANCE OFFER

 

CLASS, UNIT OR GROUP COVERED BY SEVERANCE OFFER

 

All employees of Intermolecular, Inc. (the “Company”) who are executive officers
are covered by this severance offer.

 

ELIGIBILITY FACTORS FOR THE PROGRAM

 

Employees who are covered by the severance offer are eligible to receive the
benefits of the offer if they:

 

 

•

Are provided with a Separation Agreement (the “Agreement”) to which this
Disclosure is Exhibit A;

 

 

•

Timely sign and deliver the Agreement to the Company;

 

 

•

Do not revoke the Agreement, as permitted by the Agreement; and

 

 

•

Comply with the terms and conditions of the Agreement.

 

TIME LIMITS APPLICABLE TO THE PROGRAM

 

The following time limits apply to the program:

 

 

•

Employees age 40 and over must sign and deliver the Agreement no later than the
forty-fifth (45th) day after that employee’s receipt of the Agreement.

 

JOB TITLES AND AGES OF EMPLOYEES SELECTED FOR AND NOT SELECTED FOR THE PROGRAM

title

Age

job eliminated?

eligible for separation benefits?

Chief Financial Officer/Principal Financing and Accounting Officer

[__]

Yes

Yes

Executive Chairman

[__]

Yes

Yes

President and Chief Executive Officer

[__]

No

No

New Chief Financial Officer

[__]

No

No

 

A-1

 

US-DOCS\83223529.1